         Case 1:12-cr-00039-LJO-BAM Document 130 Filed 01/07/21 Page 1 of 2
PROB 35A DEATH (ED/CA)



                         Report and Order Terminating Supervised Release
                         Prior to Original Expiration Date - Notice of Death

                               UNITED STATES DISTRICT COURT
                                                FOR THE


                           EASTERN DISTRICT OF CALIFORNIA

       UNITED STATES OF AMERICA                     )
                                                    )
                          v.                        )   Docket No: 0972 1:12CR00039-01 NONE
                                                    )
                   Randy Lee Wilkins                )
                                                    )



On May 12, 2014, the above-named was sentenced to Supervised Release for a period of 5 years.
Supervision commenced on February 23, 2018.


On December 22, 2020, the United States Probation Office of the Northern District of California
notified this officer that Randy Lee Wilkins died on November 1, 2020, due to complications from
Lung Cancer, Atrial Fibrillation, and Hypertension (copy of the notification is on file). It is
accordingly recommended this case be closed.

                                         Respectfully submitted,

                                             John Green
                                     United States Probation Officer


Dated:        January 5, 2021
              Fresno, California




 REVIEWED BY:                  MARLENE K. DEORIAN
                               Supervising United States Probation Officer


                                                        1
                                                                                                          Rev. 12/2017
                                                                   EARLY TERMINATION ~ ORDER (DEATH) (PROB35A).DOTX
        Case 1:12-cr-00039-LJO-BAM Document 130 Filed 01/07/21 Page 2 of 2


PROB 35A DEATH (ED/CA)


Re:      Randy Lee Wilkins
         Docket No: 0972 1:12CR00039-01 NONE
         Report and Order Terminating Supervised Release
         Prior To Original Expiration Date - Notice of Death




                                       ORDER OF COURT

It appearing that Randy Lee Wilkins is deceased, it is hereby ordered the proceedings in this case
be terminated and the case closed.

IT IS SO ORDERED.

      Dated:      January 6, 2021
                                                   UNITED STATES DISTRICT JUDGE


(Notification copy on file)

CC:      AUSA (NAME) – Kirk Sheriff
         FLU Unit - United States Attorney's Office (victim notification and/or offender estate)
         Fiscal Clerk - Clerk's Office




                                                    2
                                                                                                       Rev. 12/2017
                                                                EARLY TERMINATION ~ ORDER (DEATH) (PROB35A).DOTX
